Citation Nr: 0119529	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  The propriety of assigned the initial 10 percent 
evaluation assigned for pseudofolliculitis barbae.

2.  Entitlement to an effective date earlier than July 5, 
1996, for the grant of service connection for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active duty service from September 1983 to 
January 1984, and from January 1988 to March 1989.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision that denied the 
benefits sought on appeal.  The veteran timely perfected an 
appeal as to both issues.  In February 2001, the veteran 
testified at a hearing before the undersigned Board Member at 
the RO; at that time, the veteran submitted additional 
evidence with a signed waiver of RO jurisdiction.

As the veteran has appealed the initial rating assigned for 
pseudofolliculitis barbae following the grant of service 
connection for that condition, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in the case Fenderson v. West, 
12 Vet. App. 119, 126 (1999), the Board has recharacterized 
that issue as one involving the propriety of the initial 
evaluation assigned.

The Board's decision on the earlier effective date claim is 
set forth below.  The claim for a higher initial evaluation 
is addressed in the remand following the decision.


FINDINGS OF FACT

1.  A May 1991 Board decision denied the veteran's 
initial claim for service connection for 
pseudofolliculitis barbae; the veteran's request for 
reconsideration of that decision was denied in February 
1992.

2.  The veteran filed an application to reopen his 
claim for service connection for pseudofolliculitis 
barbae on July 5, 1996.

3.  On the In April 1998 the RO granted service connection 
and assigned a 10 percent rating for pseudofolliculitis 
barbae, effective July 5, 1996.


CONCLUSIONS OF LAW

1.  The May 1991 Board denial of service connection for 
pseudofolliculitis barbae is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  The criteria for an effective date prior to July 5, 1996, 
for the grant of service connection for pseudofolliculitis 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the one 
now before the Board, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the August 
2000 statement of the case and through discussion during the 
February 2001 Travel Board hearing, the veteran and his 
representative have been put on notice as to the evidence 
generally necessary to substantiate the claim, and there is 
no indication that there is any available evidence 
outstanding that is needed to properly adjudicate the claim.  
As such, the Board finds that any duties to notify the 
veteran of the evidence necessary to substantiate the claim 
and to assist in the development of the evidence have been 
met.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  .  

In reviewing the relevant history in this case, the Board 
observes that the veteran filed an initial claim for service 
connection for pseudofolliculitis barbae in March 1989.  
Subsequently, in a March 1990 rating decision, the RO denied 
this claim.  The veteran perfected an appeal of this denial, 
but, in a decision dated in May 1991, the Board also denied 
the claim.  

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman, or another exception to finality applies (e.g., a 
request for revision based on clear and unmistakable error, 
pursuant to 38 U.S.C.A. § 7111 (West Supp. 2000), is 
granted).  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  In this case, veteran 
filed a motion for reconsideration of the Board's May 1991 
decision, but the Chairman of the Board denied that request 
in Board denied that request in February 1992.  The veteran 
has not advanced a claim of clear and unmistakable error in 
the prior Board decision, and no other exception to finality 
applies.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) (2000).  In cases where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).

Following the Board's May 1991 denial in this case, the 
veteran submitted an application to reopen the claim for 
service connection on July 5, 1996.  By rating action in 
January 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
pseudofolliculitis barbae.  The veteran appealed this 
decision and additional service medical records were obtained 
in May 1997 and the veteran then presented testimony at an RO 
hearing in September 1997.  By decision dated in April 1998, 
the RO found that new and material evidence had been 
submitted to reopen the veteran's claim.  Furthermore, on the 
basis of the evidence as a whole, to include medical opinions 
addressing the nature and etiology of the claimed condition, 
the RO granted service connection for pseudofolliculitis 
barbae and assigned a 10 percent evaluation (under Diagnostic 
Codes 7899-7814), effective from July 5, 1996.

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that the criteria for 
assignment of an effective date prior to July 5, 1996, for 
the grant of service connection for pseudofolliculitis barbae 
have not been met.  Because the May 1991 Board denial is a 
final decision, the claim upon which that decision was based 
cannot serve as the basis for assignment of an effective date 
for a subsequent award of service connection.  Rather, the 
effective date of a grant of service connection following a 
final denial is governed by the provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000), pertaining to reopened claims.  In 
this case, the veteran reopened his claim on July 5, 1996, 
and he has not asserted, and the evidence does not establish, 
that a claim to reopen was filed prior to that date.  Since 
the currently assigned effective date of July 5, 1996, 
represents the date the veteran filed his reopened claim for 
service connection for pseudofolliculitis barbae following 
the prior final denial of that claim, there is no basis for 
assignment of an earlier effective date (as indicated above, 
the effective date of a reopened claim is the date of the 
claim or the date entitlement arose, whichever is later).  
See 38 C.F.R. § 3.400(q)(1)(ii) (2000).  Hence, the claim for 
that benefit must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

ORDER

An effective date prior to July 5, 1996, for the grant of 
service connection for pseudofolliculitis barbae is denied.


REMAND

The veteran's service-connected pseudofolliculitis barbae is 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7814 for tinea barbae.  This code section 
provides that tinea barbae is to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise-
disabling character of manifestations.  The veteran's 
disorder has therefore been rated as eczema under the 
criteria of Diagnostic Code 7806.

While the veteran underwent a skin examination for VA 
purposes in May 1999, the Board notes that the clinical 
findings were not entirely responsive to the rating criteria 
set forth in Diagnostic Code 7806 for the veteran's service-
connected skin disorder.  As a clear picture of the current 
state of the veteran's disability cannot be ascertained from 
the evidence of record, the Board finds that additional 
development must be undertaken.

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  See Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).  Consequently, a new VA 
dermatological examination responsive to the rating criteria 
is necessary in order to adjudicate the veteran's claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
examination should include a review of the veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
pertinent interval medical history since his examination in 
May 1999.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
specifically include records from the VA Medical Centers in 
Orlando Florida and Decatur, Georgia.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Finally, in adjudicating the claim for a higher evaluation, 
the RO must consider the claim in light of all evidence 
associated with the claims file since the August 2000 
statement of the case (to include that received at the Board 
hearing).  RO adjudication must also include specific 
consideration of whether "staged rating," (i.e., assignment 
of different ratings for different periods of time based on 
the facts found) pursuant to the Fenderson decision, cited to 
above, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran, to specifically include the 
Orlando VA Medical Center and the Decatur 
VA Medical Center.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and 
he and his representative so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA dermatological examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated tests and 
studies should be accomplished and color 
photographs should be taken.  The 
veteran's complaints should be recorded 
in detail, including a description of the 
frequency and severity of any 
exacerbations of this disorder.  All 
clinical findings also should be reported 
in detail.  In this regard, the examiner 
should also note whether there is current 
evidence of pseudofolliculitis barbae and 
the location, extent and severity 
thereof.  The number and location of skin 
growths, lesions, rashes and infection 
should be noted.  The shape, color, and 
extent, including a description of the 
size of each exposed and non-exposed 
affected area, for each of the service-
connected lesions should also be noted, 
as well as the degree of disfigurement.  
The examiner should also note whether any 
ulceration, exudation, itching or 
exfoliation is shown, as well as the 
extent of systemic or nervous 
manifestations, if any.  The examiner 
should record whether the veteran is 
currently using medication for his skin 
condition and if so, the extent to which 
that condition is ameliorated by such 
medication.  

If more than one skin disorder is 
diagnosed, the examiner should indicate 
whether it is medically possible to 
distinguish the symptoms and effects 
attributable to the service-connected 
skin condition from those attributable to 
any other diagnosed skin condition.  If 
it is not medically possible to do so, 
the examiner should clearly so state.  No 
instruction/question should be left 
unanswered.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim for a 
higher evaluation for service-connected 
pseudofolliculitis barbae in light of all 
pertinent evidence and legal authority, 
to include that cited to herein.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the RO's 
adjudication of the claim should include 
explicit consideration of whether 
"staged rating" of the veteran's 
disability, consistent with the Fenderson 
case, cited to above, is warranted.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  If the claim remaining on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



